EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made as of January 21, 2010
 
B E T W E E N:
 
ZION OIL AND GAS INC., a Company incorporated under the laws of Delaware.
 
(the "Company")
 
and -
 
JOHN BROWN
 
(the "Employee")
 


 
CONTEXT OF THIS AGREEMENT
 
A.                      The Company explores for oil and gas in Israel.
 
B.                       Employee has been serving as Chairman of the Board of
Directors (“Board”) of the Company since April 2000 and, in January 2008,
Employee and the Company entered into an agreement, which terminated on December
31, 2009, pursuant to which JB served as Chairman of the Board.
 
C.                      The Company wishes to employ the Employee as Executive
Chairman of the Board upon the terms and conditions as set out herein.
 
FOR VALUE RECEIVED, the sufficiency of which is acknowledged, the parties agree
as follows:
 
PART 1
INTERPRETATION
 
1.1                      Definitions.  In this Agreement, the following terms
shall have the following meanings:
 
"Agreement" means this agreement and all schedules attached hereto and all
amendments made hereto and thereto in writing by the parties.
 
"Business Day" means a day other than a Saturday, Sunday or statutory holiday in
the U.S.A.
 
 
 

--------------------------------------------------------------------------------

 
 
2
 
 
"Person" includes individuals, companies, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts or other organizations, whether or not legal entities.
 
1.2                      Entire Agreement. This Agreement together with the
agreements and other documents to be delivered pursuant to this Agreement (or
other agreements pertaining to employee benefits, including, without limitation,
stock option and bonus plan agreements), constitute the entire agreement between
the parties pertaining to the subject matter of this Agreement and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter of this
Agreement except as specifically set forth in this Agreement and any document
delivered pursuant to this Agreement.  No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.
 
1.3                      Sections and Headings.  The division of this Agreement
into parts and sections and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.  The terms "this Agreement", "hereof", "hereunder" and similar
expressions refer to this Agreement and not to any particular article, section
or other portion hereof and include any agreement or instrument supplemental or
ancillary hereto.  Unless something in the subject matter or context is
inconsistent therewith, references herein to parts and sections are to parts and
sections of this Agreement.
 
1.4                      Number & Gender.  Words importing the singular number
only shall include the plural and vice versa and words importing the masculine
gender shall include the feminine and neuter genders and vice versa.
 
1.5                      Applicable Law.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Texas applicable therein.
 
1.6                      Currency.  Unless otherwise specified, all references
herein to currency shall be references to currency of the United States.
 
1.7                      Calculation of Time.  When calculating the period of
time within which or following which any act is to be done or step taken
pursuant to this Agreement, the date which is the reference date in calculating
such period shall be excluded.  If the last day of such period is a non Business
Day, the period in question shall end on the next Business Day.
 
PART 2
APPOINTMENT AND DUTIES
 
2.1                      Appointment.  The Company agrees to employ the Employee
as the Executive Chairman of the Board upon the terms and conditions contained
herein and the Employee accepts such appointment.
 
2.2                      Term.  The employment of the Employee hereunder shall
commence effective January 1, 2010 and shall continue for an initial term until
December 31, 2012 (the “Initial Term”) unless terminated in accordance with the
provisions of this Agreement.  This Agreement shall be renewed for successive
two year terms (each a “Renewal Term”) unless the Company or Employee indicates
in writing, more than 90 days prior to the termination of this Initial term or
any Renewal term, that it does not intend to renew this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3
 
 
2.3                      Duties and Reporting.  The Employee will report
directly to the Board of the Company and shall carry out all duties and
responsibilities which are from time to time assigned to him by the Board.
 
PART 3
BENEFITS & EXPENSES
 
3.1           Gross Salary. During the term hereof, and subject to the
performance of the services required to be performed hereunder by Employee, the
Company shall pay to the Employee for all services rendered hereunder, as
salary, payable not less often than once per month and in accordance with the
Company's normal and reasonable payroll practices, a monthly gross amount equal
to $ 13,750 (the "Gross Salary"). The Gross Salary shall be reviewed
periodically and may be favorably adjusted along with other benefits
accordingly.


Gross Salary shall be deferred in an amount equal to the percentage being paid
by the Company to its other senior executive officers from time to time.
Currently, the Company pays 80% of salaries up to the maximum amount of $15,500
monthly as gross salary to senior executive officers. The Gross Salary which is
deferred shall be paid at such time and in accordance with the amount being paid
to other Company senior executive officers. For the purposes of this Section 3.1
senior executive offices include the CEO and CFO.


3.2           Sign-On Bonus. Employee will receive a sign-on bonus of $ 25,000,
payable as a one-time payment as soon as practicable after the signing of this
agreement but no later than the firth (5th) business day thereafter, less the
deductions set forth in Section 3.9 below.


3.3           Vehicle.  Company shall provide Employee with use of a vehicle and
the Company shall pay for registration, gas, maintenance and insurance.


3.4           Cell Phone. Company shall provide the Employee with a cell phone
and pay for its maintenance and use.


3.5           Benefits.  (i)   The Employee shall be entitled to participate in
all of the Company's benefit plans generally available to its senior level
employees from time to time.
 
(ii) The Employee shall be entitled to fully participate in any profit sharing
plan, royalty pool, management incentive plan or similar plan or arrangement,
including, but not limited to, a long term management incentive plan as
described in Section 6 of Employee’s Personal Employment Agreement with the
Company dated January 1, 2004, on the most favorable basis as, and at the same
time as, any other senior officer or consultant of the Company in the event any
such plan or arrangement is made available to them by written contract or
otherwise.  Notwithstanding any other provision in this Agreement to the
contrary, this Section 3.5(ii) and the rights conferred on Employee herein shall
survive the termination or expiration of this Agreement. Any questions which
arise as to entitlement hereunder shall be resolved in favour of the Employee.
 
 
 

--------------------------------------------------------------------------------

 
 
4
 
 
3.6           Expenses All expenses reasonably incurred by the Employee shall be
reimbursed, together with any applicable sales and goods and services taxes, by
the Company within 10 Business Days after presentation by the Employee of proper
invoices and receipts in keeping with the policies of the Company as established
from time to time.
 
In the event that the Parties deem it in the best interest of the Company for
Employee to work in the State of Israel, the Company shall pay to Employee all
reasonably incurred one time moving expenses (customarily paid by companies
under such circumstances) for Employee and his wife to move to the State of
Israel and, upon cessation of work in the State of Israel, to move back to the
United States. In addition, while the Employee resides in the State of Israel,
the Company shall pay monthly rental for a residence for Employee (“Rental
Expenses”) and 'per diem' expenses of $800 in the aggregate per month.
 
3.7           Options. Subject to the Employee entering into the Company's
standard Employee Stock Option agreement, for services required to be performed
hereunder by Employee, the Employee shall be entitled to participate in an
employee stock option plan of the Company. Company shall grant to Employee under
Company’s 2005 Stock Option Plan non qualified options for 20,000 shares of
Common Stock of the Company, which so long as Employee remains in the employ of
the Company shall vest as follows and in accordance with the terms of the
Company’s standard Employee Stock Option agreement: - options for 5,000 shares
shall vest at the end of each 90 day period, commencing March 31, 2010. The
vested options shall be exercisable until January 31, 2020. The per share
exercise price of the options shall be $0.01. In the event that this Agreement
continues after the Initial Term, the Company shall grant to the Employee
additional stock options which in no event shall be less than the per term
amount granted herein with such other terms to be agreed upon by the parties.


3.8           Vacation. The Employee shall be entitled to an annual vacation of
twenty three (23) working days at full pay. Vacation days may be accumulated for
two (2) years, after which they must be used or redeemed; provided that
accumulation of vacation days in excess of forty six  (46) days may be approved
by the Board in its discretion. Vacation days shall be prorated for any portion
of a year to the date of termination.




3.9           Withholding Tax Company shall withhold, or charge Employee with,
all taxes and other compulsory payments as required under applicable law with
respect to all payments, benefits and/or other compensation paid to Employee in
connection with his employment with Company.


3.10          Insurance.  In lieu of Employee’s participation in the Company’s
health insurance program, the Company shall reimburse Employee a monthly sum of
$2,000 and Employee shall be responsible for his (and his dependents’) health
insurance.


3.11          Office Allowance.  Employee frequently conducts Company business
in locations other than the Company’s corporate office and outside of normal
business hours. As a result, Employee requires the use of an office, secretarial
services and other customary office expenses.  The Company shall therefore pay
Employee a monthly office allowance of up to $3,500.


 
 

--------------------------------------------------------------------------------

 
 
5

 
PART 4
EMPLOYEE'S COVENANTS
 
4.1           Service.  The Employee shall devote approximately seventy five
percent (75%) of all his business time, attention and ability to the business of
the Company and shall well and faithfully serve the Company and shall use his
best efforts to promote the interests of the Company. The Employee appreciates
that the Employee's duties may involve significant travel from the Employee's
place of employment, and the Employee agrees to travel as reasonably required in
order to fulfill the Employee's duties. The Employee may sit on boards of other
companies unless there is a reasonable basis upon which the Company may deny him
the right to do so.
 
4.2           Duties and Responsibilities. The Employee shall duly and
diligently perform all the duties assigned to him while in the employ of the
Company, and shall truly and faithfully account for and deliver to the Company
all money, securities and things of value belonging to the Company which the
Employee may from time to time receive for, from or on account of the Company.
 
4.3           Rules and Regulations. The Employee shall be bound by and shall
faithfully observe and abide by all the rules and regulations of the Company
from time to time in force which are brought to his notice including insider
trading policies and underwriter lock ups, from time to time in force which are
brought to his notice.
 
PART 5
CONFIDENTIAL INFORMATION AND DEVELOPMENTS
 
5.1                      "Confidential Information" means information, whether
or not originated by the Employee, that relates to the business or affairs of
the Company, its affiliates, clients or suppliers and is confidential or
proprietary to, about or created by the Company, its affiliates, clients, or
suppliers.  Confidential Information includes, but is not limited to, the
following types of confidential information and other proprietary information of
a similar nature (whether or not reduced to writing or designated or marked as
confidential):
 
 
(i)
work product resulting from or related to work or projects performed for or to
be performed for the Company or its affiliates, including but not limited to,
the interim and final lines of inquiry, hypotheses,  research and conclusions
related thereto and the methods, processes, procedures, analysis, techniques and
audits used in connection therewith;

 
 
(ii)
computer software of any type or form and in any stage of actual or anticipated
development, including but not limited to, programs and program modules,
routines and subroutines, procedures, algorithms, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, coding
sheets, and the like), source code, object code and load modules, programming,
program patches and system designs;

 
 
(iii)
information relating to developments (as hereinafter defined) prior to any
public disclosure thereof, including but not limited to, the nature of the
developments, production data, technical and engineering data, test data and
test results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);

 
 
 

--------------------------------------------------------------------------------

 
 
6
 
 
 
(iv)
internal Company personnel and financial information, vendor names and other
vendor information, purchasing and internal cost information, internal services
and operational manuals, and the manner and method of conducting the Company's
business;

 
 
(v)
marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
and future plans and potential strategies of the Company that have been or are
being discussed; and

 
 
(vi)
all information that becomes known to the Employee as a result of employment
that the Employee, acting reasonably, believes is confidential information or
that the Company takes measures to protect.

 
5.2                      Confidential Information does not include:
 
 
(i)
the general skills and experience gained during the Employee's employment or
engagement with the Company that the Employee could reasonably have been
expected to acquire in similar employment or engagements with other companies;

 
 
(ii)
information publicly known without breach of this Agreement or similar
agreements; or

 
 
(iii)
information, the disclosure of which is required to be made by any law,
regulation, governmental authority or court (to the extent of the requirement),
provided that before disclosure is made, notice of the requirement is provided
to the Company, and to the extent of the requirement, (to the extent reasonably
possible in the circumstances) the Company is afforded an opportunity to dispute
the requirement.

 
5.3                              "Developments" means all discoveries,
inventions, designs, works of authorship, improvements and ideas (whether or not
patentable or copyrightable) and legally recognized proprietary rights
(including, but not limited to, patents, copyrights, trademarks, topographies,
know how and trade secrets), and all records and copies of records relating to
the foregoing, that relates solely to the Company's business  and improvements
and modifications to it:
 
 
(i)
result or derive from the Employee's employment or from the Employee's knowledge
or use of Confidential Information;

 
 
 
 

--------------------------------------------------------------------------------

 
 
7
 
 
 
(ii)
are conceived or made by the Employee (individually or in collaboration with
others) during the term of the Employee's employment by the Company;

 
 
(iii)
result from or derive from the use or application of the resources of the
Company or its affiliates; or

 
 
(iv)
relate to the business operations of or actual or demonstrably anticipated
research and development by the Company or its affiliates.

 
For greater certainty, discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) of the
Employee that do not relate to the business of the Company are not the subject
matter of this Agreement.
 
PART 6
NO CONFLICTING OBLIGATIONS
 
6.1                               The Employee warrants to the Company that:
 
 
(i)
the performance of the Employee's duties as an employee of the Company will not
breach any agreement or other obligation to keep confidential the proprietary
information of any other party; and

 
 
(ii)
the Employee is not bound by any agreement with or obligation to any other party
that conflicts with the Employee's obligations as an employee of the Company or
that may affect the Company's interest in the Developments.

 
6.2                               The Employee will not, in the performance of
the Employee's duties as an employee of the Company:
 
 
(i)
improperly bring to the Company or use any trade secrets, confidential
information or other proprietary information of any other party; or

 
 
(ii)
knowingly infringe the intellectual property rights of any other party.

 
PART 7
 
CONFIDENTIAL INFORMATION
 
7.1                      Protection of Confidential Information. All
Confidential Information, whether it is developed by the Employee during the
Employment Period or by others employed or engaged by or associated with the
Company or its affiliates or clients, is the exclusive and confidential property
of the Company or its affiliates or clients, as the case may be, and will at all
times be regarded, treated and protected as such, as provided in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8
 
 
 
7.2                      Covenants Respecting Confidential Information. As a
consequence of the acquisition of Confidential Information, the Employee will
occupy a position of trust and confidence with respect to the affairs and
business of the Company and its affiliates and clients. In view of the
foregoing, it is reasonable and necessary for the Employee to make the following
covenants regarding the Employee's conduct during and subsequent to the
Employee's employment by the Company.
 
7.3                      Non Disclosure.  At all times during and subsequent to
the Employee's employment with the Company, the Employee will not disclose
Confidential Information to any Person (other than as necessary in carrying out
the Employee's duties on behalf of the Company) without first obtaining the
Company's consent, and the Employee will take all reasonable precautions to
prevent inadvertent disclosure of any Confidential Information. This prohibition
includes, but is not limited to, disclosing or confirming the fact that any
similarity exists between the Confidential Information and any other
information.
 
7.4                      Using, Copying, etc.  At all times during and
subsequent to the Employee's employment with the Company, the Employee will not
use, copy, transfer or destroy any Confidential Information (other than as
necessary in carrying out the Employee's duties on behalf of the Company)
without first obtaining the Company's consent, and the Employee will take all
reasonable precautions to prevent inadvertent use, copying, transfer or
destruction of any Confidential Information. This prohibition includes, but is
not limited to, licensing or otherwise exploiting, directly or indirectly, any
products or services that embody or are derived from Confidential Information or
exercising judgment or performing analysis based upon knowledge of Confidential
Information.
 
7.5                      Return of Confidential Information.  Within 2 Business
Days after the termination of the Employee's employment on any basis and of
receipt by the Employee of the Company's written request, the Employee will
promptly deliver to the Company all property of or belonging to or administered
by Company including without limitation all Confidential Information that is
embodied in any physical or ephemeral form, whether in hard copy or on magnetic
media, and that is within the Employee's possession or under the Employee's
control.
 
7.6                      Obligations Continue.  The Employee's obligations under
this Part 7 are to remain in effect in perpetuity.
 
PART 8
INTELLECTUAL PROPERTY
 
8.1                      Ownership.  All Developments will be the exclusive
property of the Company and the Company will have sole discretion to deal with
Developments. For greater certainty, all work done during the Employment Period
by the Employee for the Company or its affiliates is a work for hire of which
the Company or its affiliate, as the case may be, is the first author for
copyright purposes and in respect of which all copyright will vest in the
Company or the relevant affiliate, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
 
9
 
 
 
8.2                      Records.  The Employee will keep complete, accurate and
authentic notes, reference materials, data and records of all Developments in
the manner and form requested by the Company. All these materials will be
Confidential Information upon their creation.
 
8.3                      Moral Rights.  The Employee hereby irrevocably waives
all moral rights arising under statute in any jurisdiction or under common law
which the employee may have now or in the future with respect to the
Developments, including, without limitation, any rights the Employee may have to
have the Employee's name associated with the Developments or to have the
Employee's name not associated with the Developments, any rights the Employee
may have to prevent the alteration, translation or destruction of the
Developments, and any rights the Employee may have to control the use of the
Developments in association with any product, service, cause or institution. The
Employee agrees that this waiver may be invoked by the Company, and by any of
its authorized agents or assignees, in respect of any or all of the Developments
and that the Company may assign the benefit of this waiver to any Person.
 
8.4                      Further Assurances.  The Employee will do all further
things that may be reasonably necessary or desirable in order to give full
effect to the foregoing. If the Employee's co-operation is required in order for
the Company to obtain or enforce legal protection of the Developments following
the termination of the Employee's employment, the Employee will provide that
co-operation so long as the Company pays to the Employee reasonable compensation
for the Employee's time at a rate to be agreed, provided that the rate will not
be less than the last base salary or compensation rate paid to the Employee by
the Company during the Employee's employment.
 
8.5                      Obligations Continue.  The Employee's obligations under
this Part 8 are to remain in effect in perpetuity.
 
PART 9
CONSENT TO ENFORCEMENT
 
The Employee confirms that all restrictions in Part 7 and 8 are reasonable and
valid and all defences to the strict enforcement thereof by the Company are
waived by the Employee. Without limiting the generality of the forgoing, the
Employee hereby consents to an injunction being granted by a court of competent
jurisdiction in the event that the Employee is in any breach of any of the
provisions stipulated in Part 7 and 8. The Employee hereby expressly
acknowledges and agrees that injunctive relief is an appropriate and fair remedy
in the event of a breach of any of the said provisions.
 
PART 10
WARRANTIES, COVENANTS AND REMEDIES
 
10.1                      The obligations of the Employee as set forth in Parts
6 through 9 will be deemed to have commenced as of the date on which the
Employee was first employed by Company. The Employee warrants that the Employee
has not, to date, breached any of the obligations set forth in any of those
Sections. Any breach or threatened breach of those sections by the Employee will
constitute Just Cause for immediate termination of the Employee's employment or
engagement by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
10
 
 
 
10.2                      The Employee understands that the Company has expended
significant financial resources in developing its products and the Confidential
Information. Accordingly, a breach or threatened breach by the Employee of any
of Parts 6 through 9 could result in unfair competition with the Company and
could result in the Company and its shareholders suffering irreparable harm that
is not capable of being calculated and that cannot be fully or adequately
compensated by the recovery of damages alone. Accordingly, the Employee agrees
that the Company will be entitled to interim and permanent injunctive relief,
specific performance and other equitable remedies, in addition to any other
relief to which the Company may become entitled.
 
10.3                      The Employee's obligations under each of Parts 6
through 9 are to remain in effect in accordance with each of their terms and
will exist and continue in full force and effect despite any breach or
repudiation of this Agreement or the Employee's employment (including, without
limitation, the Employee's wrongful dismissal) by the Company.
 
PART 11
TERMINATION
 
11.1                      Termination by the Employee.  The Employee may
terminate this Agreement upon 60 Business Days prior written notice given by the
Employee to the Company.  The Company, at its sole discretion, may elect to
accept the 60 Business Days written notice or to reduce or eliminate the notice
period.  In such event, the Employee's employment shall terminate on the earlier
day elected by the Company.  Such election on the part of the Company will not
alter the nature of the termination as voluntary and the Company will not be
required to pay any severance or termination payments in respect of a
termination by the Employee under this Section 11.1.  Upon the termination of
employment by the Employee under this Section 11.1 the Company shall pay to the
Employee all bonuses and other benefits earned or accrued up to the date of
termination, but otherwise all obligations of the Company under this Agreement
shall end.
 
11.2                      Definition of "Just Cause".  "Just Cause" means:
 
(i)  Employee’s conviction of, or plea of nolo contendere, to any felony or to a
crime involving moral depravity or fraud; (ii) Employee’s commission of an act
of dishonesty or fraud or breach of fiduciary duty or act that has a material
adverse effect on the name or public image of the Company, as determined by the
Board provided the Board affords the Employee  the opportunity to personally
appear before the Board in order to state his case prior to the Board voting to
so terminate the Employee;  (iii)  Employee’s commission of an act of willful
misconduct or gross negligence, as determined by the Board provided the Employee
shall have the opportunity to state his case before the Board prior to the Board
taking such decision to so terminate the Employee; (iv) the failure of Employee
to perform his duties under this Agreement; (v) the material breach of any of
Employee’s material obligations under this Agreement; (vi) the failure of
Employee to follow a directive of the Board; or (vii) excessive absenteeism,
chronic alcoholism or any other form of addiction that prevents Employee from
performing the essential functions of his position with or without a reasonable
accommodation; provided, however, that the Company may terminate Employee’s
employment for Just Cause, as to  (iv) or (v)  above, only after failure by
Employee to correct or cure, or to commence or to continue to pursue the
correction or curing of, such conduct or omission within ten (10) days after
receipt by Employee of written notice by the Company of each specific claim of
any such misconduct or failure.
 
 
 

--------------------------------------------------------------------------------

 
 
11
 

 
11.3                      Termination by the Company for Just Cause.  The
Company may terminate this Agreement at any time for Just Cause without notice
and (except as provided in the immediately following sentence) without payment
of any compensation by way of anticipated earnings, damages, or other relief of
any kind whatsoever.  Upon the termination of employment by the Company for Just
Cause, the Company shall pay to the Employee all salaries, bonuses, vacation and
other benefits, if any, earned or accrued up to the date of termination, but
otherwise all obligations of the Company under this Agreement end.
 
11.4                      Termination by the Company for Other Than Just
Cause.  The Company may terminate this Agreement at any time for other than Just
Cause upon the following terms:
 

 
(a)
if the Company so terminates this Agreement at any time during the Initial Term
of this Agreement, the Company shall pay to the Employee an amount equal to the
base salary then payable, if any, for the longer of (a) the period from the date
of such termination to the end of the Initial Term as if the Agreement had not
been so terminated and (b) twelve months, and in all cases, subject to the
deductions in Section 3.9;      
 
(b)
if the Company so terminates this Agreement after the Initial Term or during a
Renewal Term the Company shall pay the Employee an amount equal to the base
salary, if any, then payable to the Employee for a period of twelve months as if
the Agreement had not been so terminated or had been renewed, subject to the
deductions in Section 3.9; and

 
 
(c)
upon any such termination, all bonuses or other benefits earned or accrued up to
the date of termination or expiry shall be paid by the Company, but except for
such payments and the payments to be made pursuant to Sections 11.4(a) or (b),
as applicable, all obligations of the Company under this Agreement shall end
upon such termination or failure to renew. Payments under Sections 11.4(a) or
(b) shall be payable monthly subject to deductions in Section 3.9.

 
11.5                      Termination by the Employee for Good Reason.  The
Employee may terminate this Agreement at any time upon the occurrence of any of
the following events (each a "Good Reason"), if such occurrence takes place
without the express written consent of the Employee:
 
 
(i)
a change in the Employee's title or position or a material diminution in the
Employee's duties or the assignment to the Employee of duties which materially
impairs the Employee's ability to function in his current capacity for the
Company, or, with respect to an assignment of duties only, is materially
inconsistent with his duties;

 
 
 

--------------------------------------------------------------------------------

 
 
12
 
 
 
 
(ii)
any material change in the Employee's direct reporting obligations;

 
In the event that the Employee terminates this Agreement for Good Reason, he
shall be entitled to the same payments and benefits as provided in Section 11.4
of this Agreement as if the Company had terminated this Agreement at the time
that the Employee terminates this Agreement under this Section 11.5.
 
11.6                      Full and Final Release.  In order to be eligible for
the payments as set forth in this Section 11 the Employee must (i) execute and
deliver to the Company a general release, in a form satisfactory to the Company
and Employee, and (ii) be and remain in full compliance with his obligations
under this Agreement.
 
11.7                      Fair and Reasonable.  The parties confirm that the
provisions contained in Sections 11.4 and 11.5 are fair and reasonable and that
all such payments shall be in full satisfaction of all claims which the Employee
may otherwise have at law against the Company including, or in equity by virtue
of such termination of employment.
 
11.8                      Return of Property.  Upon the termination of the
Employee's employment for any reason whatsoever, the Employee shall at once
deliver or cause to be delivered to the Company all books, documents, effects,
money, computer equipment, computer storage media, securities or other property
belonging to the Company or for which the Company is liable to others, which are
in the possession, charge, control or custody of the Employee.
 
11.9                      Provisions Which Operate Following
Termination.  Notwithstanding any termination of this Agreement for any reason
whatsoever, provisions of this Agreement necessary to give efficacy thereto
shall continue in full force and effect.
 
11.10                      Board. Notwithstanding the foregoing, the termination
of Employee’s employment hereunder for any reason shall automatically be deemed
as Employee’s resignation from the Board of Directors of the Company and any
affiliates without any further action, except when the Board shall, in writing,
request a continuation of duty as a Director in its sole discretion.
 
PART 12
GENERAL
 
12.1                      Benefit & Binding.  This Agreement shall enure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties hereto.
 
12.2                      Amendments & Waivers.  No amendment to this Agreement
shall be valid or binding unless set forth in writing and duly executed by all
of the parties hereto. No waiver of any breach of any provision of this
Agreement shall be effective or binding unless made in writing and signed by the
party purporting to give the same and, unless otherwise provided in the written
waiver, shall be limited to the specific breach waived.
 
12.3                      Time.  Time shall be of the essence of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
13
 
 
12.4                      Assignment.  Neither this Agreement nor the rights and
obligations hereunder shall be assignable by either party without the consent of
the other.
 
12.5                      Severability.  If any provision of this Agreement is
determined to be invalid or unenforceable in whole or in part, such invalidity
or unenforceability shall attach only to such provision and all other provisions
hereof shall continue in full force and effect.
 
12.6                      Attornment.  For the purposes of all legal proceedings
this Agreement shall be deemed to have been performed in the State of Texas and
the courts of Dallas County shall have jurisdiction to entertain any action
arising under this Agreement.
 
PART 13
ACKNOWLEDGEMENT
 
The Employee acknowledges that:
 
 
(i)
the Employee has received a copy of this Agreement;

 
 
(ii)
the Employee has had sufficient time to review and consider this Agreement
thoroughly;

 
 
(iii)
the Employee has read and understands the terms of this Agreement and his
obligations under this Agreement;

 
 
(iv)
the restrictions placed upon the Employee by this Agreement are reasonably
necessary to protect the Company's proprietary interests in the Confidential
Information and the Developments and will not preclude the Employee from being
gainfully employed in a suitable capacity following the termination of the
Employee's employment, given the Employee's knowledge and experience;

 
 
(v)
the Employee has been given an opportunity to obtain independent legal advice,
or such other advice as the Employee may desire, concerning the interpretation
and effect of this Agreement and by signing this Agreement the Employee has
either obtained advice or voluntarily waived the Employee's opportunity to
receive the same; and

 
 
(vi)
this Agreement is entered into voluntarily by the Employee.

 
PART 14
NOTICES
 
Any demand, notice or other communication (the "Notice") to be given in
connection with this Agreement shall be given in writing on a Business Day and
may be given by personal delivery or by transmittal by facsimile addressed to
the recipient as follows:
 
 

--------------------------------------------------------------------------------

 
 
14
 
 
 
To the Company:
 
Attention:
 
Facsimile:
 
    
 
 
To the Employee:
Facsimile:
   

or such other address or facsimile number as may be designated by notice by any
party to the other.  Any Notice given by personal delivery will be deemed to
have been given on the day of actual delivery and if transmitted by facsimile
before 3:00 pm on a Business Day, will be deemed to have been given on that
Business Day and if transmitted by facsimile after 3:00 pm on a Business Day,
will be deemed to have been given on the next Business Day after the date of
transmission.
 
PART 15
FURTHER ASSURANCES
 
The parties shall from time to time execute and deliver all such further
documents and do all acts and things as the other party may reasonably require
to effectively carry out or better evidence or perfect the full intent and
meaning of this Agreement.
 
PART 16
FAX SIGNATURES
 
This Agreement may be signed either by original signature or by facsimile
signature.
 
PART 17
COUNTERPARTS
 
This Agreement may be executed by the parties in one or more counterparts, each
of which when so executed and delivered shall be an original and such
counterparts shall together constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
15
 
 
IN WITNESS WHEREOF the parties have duly executed this Agreement.
 

 
ZION OIL & GAS  INC.
 
/s/Richard Rinberg
RICHARD RINBERG
Chief Executive Officer
 
 
 
 
/s/ John Brown
 
JOHN BROWN



 





